Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundh (US Patent 1,475,250).
Regarding claims 1 and 3, Sundh discloses a method for forming a belt (16) for suspending and/or driving an elevator car, comprising: arranging a plurality of metallic tension elements extending longitudinally along a length of the belt and nonmetallic weft fibers (i.e. cotton) extending transverse to the plurality of tension elements, braiding with the plurality of belt fibers together with tension elements to form a braided composite belt structure in which the belt fibers define at least one traction surface of the belt; and a nonmetallic edge fiber disposed at a lateral end of the belt transverse. The plurality of belt fibers are transverse to the plurality of tension elements at a non-perpendicular angle [Figure 3]. Sundh shows the belt fibers transverse to the tension elements at an angle as shown in Figure 3. Sundh teaches braiding one or more edge fibers into the plurality of belt fibers at each lateral side of the braided structure and securing the one or more edge fibers to the plurality of belt fibers to retain the belt fibers in a selected position as is shown in Figures 1-2. 
Regarding claim 4, the one or more edge fibers extend parallel to the plurality of tension elements. 
Regarding claim 5, the one or more edge fibers are transverse to the plurality of tension elements at a non-perpendicular angle. 
1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 102002872).
Regarding claims 1-4, Lin teaches a method of forming a belt for suspending and/or driving an elevator car comprising arranging a plurality of tension elements along a length of the belt defining a length of the belt, braiding a plurality of belt fibers together with the plurality of tension elements to form a braided structure with the plurality of belt fibers extending transverse to the plurality of tension elements. The fibers at the edge of the belt are considered to be the edge fibers and are braided as well and therefore Lin teaches braiding one or more edge fibers into the plurality of belt fibers at each lateral side of the braided structure to retain the belt fibers in a selected position. Lin teaches securing the one or more edge fibers to the plurality of belt fibers to retain the belt fibers in a selected position as they are braided together. Lin teaches heating the entire fabric and therefore teaches heating the one or more edge fibers to secure the edge fiber to the plurality of belt fibers via the thermoplastic material. The one or more edge fibers extend parallel to the plurality of tension elements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sundh (US Patent 1,475,250).
Regarding claim 6, Sundh appears to show the angle is forty-five degrees in the Figures. Even if it is argued that Sundh does not show 45 degrees. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at using 45 degrees as is commonly known in the art and used for bias strength and used in braiding. 
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102002872).
Regarding claims 5-6, Lin teach the fibers can be at an angle including 90 degrees, but is silent regarding the non-perpendicular or 45 degree angle. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at using 45 degrees as is commonly known in the art and used for bias strength and used in braiding.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789